UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6674



THOMAS EUGENE LANGSTON,

                                             Petitioner - Appellant,

          versus


D. A. BRAXTON, Warden, Red Onion State Prison,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-305-AM)


Submitted:   September 26, 2003           Decided:   October 17, 2003


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Eugene Langston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas E. Langston seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2000) motion.                  Langston cannot

appeal this order unless a circuit judge or justice issues a

certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). An appellant

meets this standard by demonstrating that reasonable jurists would

find that his constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,               ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude   that     Langston   has   not   made     the    requisite   showing.

Accordingly,   we    deny   Langston’s     motion    for    a   certificate   of

appealability and dismiss the appeal.*               We dispense with oral

argument because the facts and legal contentions are adequately




     *
       In his informal brief to this court, Langston requests
authorization to file a second petition for habeas corpus under 28
U.S.C. § 2244(b). Having construed this informal brief as a motion
for authorization, see United States v. Winestock, 340 F.3d 200,
208 (4th Cir. 2003), we conclude that, under the strictures of that
statute, Langston is not entitled to such authorization.


                                      2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3